Citation Nr: 0301902	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a skin condition.  

(The issues of entitlement to a compensable initial 
evaluation for left and right foot first metacarpophalangeal 
joint bunion and pes planus will be the subject of a later 
decision.)  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The issues of entitlement to a compensable initial evaluation 
for left and right foot first metacarpophalangeal joint 
bunion and pes planus will be the subject of a later Board 
decision, which will be prepared after the Board develops 
additional evidence on those issues, in accordance with 
38 C.F.R. § 19.9 as amended.


FINDINGS OF FACT

1.  The veteran's left knee and skin conditions were acute 
and transitory and resolved without residual disability.  

2.  There is no competent medical evidence of a current 
diagnosis for left knee or skin conditions.  


CONCLUSION OF LAW

Left knee and skin conditions were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for left 
knee and skin conditions as a result of active service.  The 
veteran asserts that he was treated for these conditions on 
occasions during service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In service, the veteran was seen in November 1993, with scalp 
pustules noted without drainage.  The assessment was scalp 
folliculitis.  In May 1995, he was seen complaining of 
multiple bumps to the right side of the face with shaving.  
He was instructed not to shave for four weeks; wash his face 
with mild soap; gently dry the area; and apply Vioform cream.  
If irritation occurred, he was to stop use and return to the 
clinic.  In November 1995, and February 1996, he was treated 
for vulgaris of the hands, face, and forearms.  In 
March 1996, he was again treated for folliculitis, having 
multiple papules of the posterior skull in the hair line.  In 
June 1996, the veteran had a confirmed diagnosis of acne 
keloidalis nuchae.  It was recommended that he start monthly 
Kenalog injections.  He received Kenalog injections for small 
keloid scars until August 1997.  In May 1998, he was seen for 
bilateral knee pain.  He related that his knees felt as if 
they were grinding with walking and running.  The pertinent 
assessment was patellofemoral syndrome.  He was treated with 
Ibuprofen and educated on quad strengthening.  He was told to 
return to the clinic if there were any adverse symptoms.  

In September 2000, the veteran underwent a VA/discharge 
examination on a contract basis.  He stated that he had had a 
skin condition since 1995, and had had a number of lesions 
around his face and the back of his neck.  He related that he 
had multiple injections and lotions for the condition.  
Physical examination of the skin revealed striae on the 
abdominal area from the veteran's obesity.  There were no 
visible scars.  The pertinent diagnosis was that there was no 
skin condition diagnosis, as there was no significant 
abnormality identified.  

As for the veteran's left knee condition, he stated that he 
was injured while playing football in 1998, but had not had 
much in the way of significant problems.  Occasionally, he 
stated that it caused a little pain.  It did not swell and 
there was no limitation of movement of the joint.  The 
veteran had a slowed, but normal gait.  On examination, the 
left knee joint appeared to be normal.  The range of motion 
of the left knee was without pain and the Drawer and McMurray 
tests were negative.  There was no evidence of any changes on 
inspection or palpation.  X-rays of the left knee were within 
normal limits.  The assessment was that there was no 
diagnosis of the left knee, as there was no pathology to 
render a diagnosis.  

Although the veteran was treated in service for a skin 
condition, he received medication and numerous injections and 
it appears that the condition resolved without residual 
disability.  On VA/discharge examination in September 2000, 
there was no skin disability diagnosis rendered, as there was 
no disability found.  No other findings, treatment, or 
diagnosis related to a skin condition has been presented.  In 
fact, the only person who has indicated that the veteran has 
a skin condition related to service is the veteran himself.  
It is well established that lay persons cannot provide 
testimony when an expert opinion is required.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of a skin condition. 
Therefore, service connection for a skin condition is not 
warranted.  

As for the veteran's complaints of a left knee condition, 
there is evidence that he was seen on at least one occasion 
in 1998 while in service.  At that time, he was treated with 
Ibuprofen and quad strengthening.  He was told to return to 
the clinic if there were any adverse symptoms.  There is no 
evidence that he was seen again in service with left knee 
complaints.  The veteran's most recent VA examination, in 
September 2000, provided no diagnosis of a left knee 
condition, as it was noted that there was no pathology 
associated with the left knee.  Since service, there have 
been no findings, treatment, or diagnosis of a left knee 
condition or residuals thereof.  As previously stated, only 
the veteran has indicated that there was a left knee 
condition. See Espiritu.  Since there is no evidence of 
present left knee disability, see Brammer, service connection 
for a left knee condition is not warranted. 

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via letter dated in October 2001.  This notice from the RO 
informed the veteran of what assistance VA would provide, 
what was needed from him, and the time limits associated with 
his claim.  Various notices and communications, also from the 
RO, such as the January 2001 rating decision, the 
February 2002, statement of the case, and the August 2002 
supplemental statement of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin condition and a left knee 
condition is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

